This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GUSTAVO COBLENTZ,

 3          Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-36803

 5 TANA BATIS,

 6          Defendant-Appellant,

 7 and

 8 SANTA FE COMMUNITY HOUSING
 9 TRUST,

10          Defendant,

11 and

12 JENNIFER RIOS and MARTIN RIOS,

13          Intervenors.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 David K. Thomson, District Judge

16 Gustavo Coblentz
17 Santa Fe, NM

18 Pro Se Appellee

19 Trace L. Rabern
 1 Santa Fe, NM

 2 for Appellant

 3 VanAmberg, Rogers, Yepa, Abeita & Gomez
 4 Ronald J. VanAmberg
 5 Santa Fe, NM

 6 for Defendant

 7 Mark E. Komer
 8 Santa Fe, NM

 9 for Intervenors

10                              MEMORANDUM OPINION

11 VANZI, Judge.

12   {1}   Defendant appeals from the district court’s order denying her motion to

13 reconsider and the underlying order and final judgment. In this Court’s notice of

14 proposed disposition, we proposed to summarily reverse and remand. Plaintiff, acting

15 in a self-represented capacity, filed a memorandum in opposition. Remaining

16 unpersuaded, we reverse and remand.

17   {2}   In our calendar notice, we proposed to reverse and remand because it appeared

18 that the figures on which the district court relied in its order regarding the value of the

19 house and the amount to which each party was entitled was unsupported by evidence

20 in the record. [CN 1, 3-6] In his memorandum in opposition, in pertinent part, Plaintiff

                                                2
 1 contends that he testified at trial about the quality of construction and value of the

 2 house; that the appraisal on which Defendant relied in her motions for reconsideration

 3 were not listed as trial exhibits or offered through witness testimony, and Plaintiff had

 4 no opportunity to cross examine or submit rebuttal testimony; and that Plaintiff had

 5 asked for an injunction early in litigation on the grounds that Defendant was

 6 committing waste due to her failure to maintain, inter alia, the roof, which was denied.

 7 [MIO PDF 1-2] Plaintiff asks that, if we remand the case, we “require additional

 8 information on the value of the house to be submitted by both parties.” [MIO PDF 2]

 9   {3}   Plaintiff has not provided this Court with any new facts, law, or arguments that

10 persuade us that our notice of proposed disposition was incorrect. See Hennessy v.

11 Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have

12 repeatedly held that, in summary calendar cases, the burden is on the party opposing

13 the proposed disposition to clearly point out errors in fact or law.”); State v.

14 Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that “[a]

15 party responding to a summary calendar notice must come forward and specifically

16 point out errors of law and fact[,]” and the repetition of earlier arguments does not

17 fulfill this requirement), superseded by statute on other grounds as stated in State v.

18 Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.


                                               3
 1   {4}   Accordingly, for the reasons stated in our notice of proposed disposition and

 2 herein, we reverse the district court’s order and final judgment insofar as they rely on

 3 the apparently unsupported figures identified in our calendar notice, and remand for

 4 recalculation based on figures supported by the record, including an explanation and

 5 reference to the record for the new figures and calculations, in an amended order

 6 and/or an amended final judgment. In the event the district court believes its originally

 7 calculated figures—the value of the house and the amount to which Plaintiff is entitled

 8 based on the value of the house and the equities of the parties in the house—are

 9 accurate, the district court may reiterate such figures in its amended order and/or

10 amended final judgment, but shall include an explanation as to how such figures and

11 calculations are supported by sufficient evidence in the record. The district court may

12 order briefing or a hearing to the extent it deems either or both necessary.

13   {5}   IT IS SO ORDERED.


14
15                                          LINDA M. VANZI, Judge

16 WE CONCUR:


17
18 MEGAN P. DUFFY, Judge


                                               4
1
2 BRIANA H. ZAMORA, Judge




                            5